Citation Nr: 0411238	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than December 17, 2001, 
for the award of service connection and a 30 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from January 
1944 to February 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted service connection 
for bilateral hearing loss, rated 30 percent disabling, effective 
December 17, 2001.  A Travel Board hearing was held at the RO 
before the undersigned in November 2003.

From the veteran's March 2003 statement and his service 
representative's September 2003 VA Form 646 it appears that he may 
be intending to pursue additional issues not on appeal, including 
entitlement to a total disability rating based on individual 
unemployability and whether there was clear and unmistakable error 
in a prior rating decision.  These matters are referred to the RO 
for clarification and any appropriate action.


FINDINGS OF FACT

1.  An unappealed July 1946 rating decision denied service 
connection for bilateral hearing loss; an unappealed rating 
decision in March 1950 confirmed and continued that determination.

2.  Subsequently, correspondence received December 17, 2001, was 
the earliest communication from the veteran which may reasonably 
be construed as a petition to reopen a claim of service connection 
for bilateral hearing loss.


CONCLUSION OF LAW

An effective date prior to December 17, 2001, for the award of 
service connection for hearing loss is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the Veteran's 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

At his November 2003 hearing the veteran expressly waived any 
further notice of the VCAA.  Regardless, the veteran and his 
representative were properly provided notice on the "downstream" 
issue of an earlier effective date by the December 2002 statement 
of the case (SOC).  See VAOPGCPREC 8-2003.  Regarding the duty to 
assist, it is noteworthy that the matter at hand requires a 
determination based on the evidence of record.  No pertinent 
evidence is outstanding.   

II.  Background

A medical history on the veteran's January 1946 examination prior 
to separation included the note "Impairment of hearing, both ears, 
Aug. 45, Victorville, not completely recovered."  On physical 
examination the ears were normal; whispered voice hearing was 
15/15, bilaterally.  Notes identified as "Report of a Board of 
Review" included the statement: "Approximately 70 decibels loss 
bilaterally in the 4096 range."

The veteran submitted a claim for service connection for ear 
problems in May 1946.  He underwent VA ear, nose, and throat 
examination in June 1946.  Conversational voice testing was noted 
to be 30/30, and whispered voice 20/20.  The diagnosis was "no 
disease".

In July 1946, the RO denied service connection for bilateral 
hearing loss.  The veteran was notified of the decision in an 
August 1946 letter, and did not appeal it.

In March 1950 the RO sua sponte undertook review of the 1946 RO 
decision and confirmed it.   A reference slip dated March 8, 1950 
indicates that the veteran's representative, The American Legion, 
noted the rating action.  

In June 1988, the veteran requested copies of records from his 
claims file so that he could pursue a claim for service connection 
for bilateral hearing loss.  He was provided copies as requested.  
He did not pursue the matter at the time.

On December 17, 2001, the RO received a VA Form 21-526, 
Application for Compensation and or Pension.  This correspondence 
served as a petition to reopen a claim of service connection for 
bilateral hearing loss.  Submitted with the application were 
copies of service medical records and private audiograms dated in 
April 1999 and October 2001.  

On VA examination in June 2002, the examiner opined that it was at 
least as likely as not that the veteran's exposure to hazardous 
levels of noise during service contributed to his hearing loss, 
and that it was her opinion that his high frequency hearing loss 
existed at the time of his compensation examination in 1946, but 
was not detected by a whispered voice test.

In July 2002, the RO granted service connection for bilateral 
hearing loss, assigning a 30 percent rating effective December 17, 
2001.  In August 2002, the veteran submitted a notice of 
disagreement with the effective date.

In a September 2003 VA Form 646, the veteran's service 
representative argued that an earlier effective date was warranted 
because the veteran never received notice of the 1950 rating 
action and because the RO did not properly address the veteran's 
1988 communication as a claim to reopen.

III.  Analysis

The effective date of an award of compensation based on original 
claim (received beyond one year after service discharge) or a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier than the 
date of receipt of the application thereof (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the 
form prescribed by the Secretary ........must be filed in order 
for benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

Here, the veteran's original claim for service connection for 
bilateral hearing loss was denied in July 1946.  The veteran was 
notified of the decision, and did not appeal it.  That decision is 
final.  38 U.S.C.A. § 7105.  As noted, in March 1950 the RO sua 
sponte reviewed the July 1946 rating decision and confirmed it.  
Documentation in the claims file reflects that the veteran's 
representative was aware of the March 1950 action.  

The veteran contends that hearing loss was shown during service 
and that the date following the date of separation from service 
(February 26, 1946) should be the effective date of the award of 
service connection and compensation.  The pertinent facts are not 
in dispute, and the law, specifically 38 U.S.C.A. §§ 5101 & 5110, 
is dispositive in this matter.  Together, these two Sections 
mandate that a claim must be specific, and that the effective date 
of an award of compensation based on a claim reopened after final 
adjudication, (as is the case here), shall not be earlier than the 
date of receipt of the application thereof (emphasis added).  
Here, after the final adjudication in 1946, the first 
communication from the veteran specifying he wished to reopen a 
claim of service connection for bilateral hearing loss, was that 
received December 17, 2001.  There is no legal basis for 
entitlement to benefits for bilateral hearing loss prior to that 
date. 

The veteran's representative argues that an earlier effective date 
is warranted because the 1950 rating decision is not final 
(because the veteran never received notice), and a claim has 
remained pending since that time.  While there is nothing in the 
claims file specifically confirming that the veteran indeed 
received notice in March 1950, it is noteworthy that there is 
confirmation in the claims file that his representative was aware 
of the March 1950 decision at the time.  Arguably, the veteran 
would was notified at the same time but documentation of the 
notice was not associated with the claims file.  Regardless, what 
is more critical is the fact that the March 1950 review was 
conducted by the RO sua sponte.  It was not generated by a claim 
filed by the veteran.  As the veteran had not filed a claim, such 
claim cannot have remained pending.  

Addressing another contention by the veteran's service 
representative, the Board finds that the June 1988 letter from the 
veteran was not itself a petition to reopen a claim for service 
connection for bilateral hearing loss, but was merely a request 
for copies of records which the veteran might use in seeking to 
reopen the claim.  While any communication indicating an intent to 
apply for VA benefits may be considered an informal claim, the 
date of receipt of the informal claim will be the effective date 
only if the informal claim identifies the benefit sought, and is 
followed by a formal claim within one year.  38 C.F.R. § 3.155 
(a).  Here, after the veteran was provided the records he 
requested in 1988, he did not file a formal claim or any 
communication expressing an intent to pursue the claim until 2001.        

VA is not required to anticipate any potential claim for a 
particular benefit.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There 
is no provision in the law for awarding an earlier effective date 
based on the veteran's assertion that the disability existed 
before he filed the claim.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an absence 
of a legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 17, 2001, for the award of 
service connection (and compensation) for bilateral hearing loss 
is denied.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



